DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Amendments 
Acknowledgment of receiving amendments to the claims, which were received by the Office on 09/02/2021. 
Allowable Subject Matter
Claims 1-18 and 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 1, the closest known prior art fails to teach or fairly suggest alone or in reasonable combination, the limitations (in consideration of the claim as a whole):
	“a detecting unit configured to detect an object from an obtained image signal; an obtaining unit configured to obtain a variation amount of a focal length over time for reducing a size variation of the object detected by the detecting unit; a correcting unit configured to obtain a blur correction amount for controlling an image stabilizer configured to correct a blur; and a setting unit configured to set a mode to a mode in which a focal length is automatically changed and to a mode in which the focal length is changed by a user, wherein the correcting unit changes an obtaining method of the blur correction amount depending on whether the mode in which the focal length is 

Claims 2-13, 16-18 and 20-21 depend on, and further limit, independent claim 1. Therefore, claims 2-13, 16-18 and 20-21 are considered allowable for the same reasons.
Claims 14 is allowable for the same reasons as claim 1.
Claim 15 depends on, and further limit, independent claim 14. Therefore, claims 15 is considered allowable for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312.  The examiner can normally be reached on Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WESLEY J CHIU/Examiner, Art Unit 2698      


/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698